UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-19706 Boston Financial Qualified Housing Tax Credits L.P.V (Exact name of registrant as specified in its charter) Massachusetts04-3054464 (State or other jurisdiction of (I.R.S. Employer incorporation or organization)Identification No.) 101 Arch Street, Boston, Massachusetts02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code(617) 439-3911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNoX. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated Filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) TABLE OF CONTENTS PART I.FINANCIAL INFORMATIONPage No. Item 1.Financial Statements Balance Sheets - June 30, 2011 (Unaudited) and March 31, 2011 (Audited) 1 Statements of Operations (Unaudited) - For the Three Months Ended June 30, 2011 and 2010 2 Statement of Changes in Partners' Equity (Unaudited) - For the Three Months Ended June 30, 2011 3 Statements of Cash Flows (Unaudited) - For the Three Months Ended June 30, 2011 and 2010 4 Notes to the Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II.OTHER INFORMATION Item 6. Exhibits 12 SIGNATURE 13 BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) PART I.FINANCIAL INFORMATION Item 1.Financial Statements BALANCE SHEETS June 30, 2011 (Unaudited) and March 31, 2011 (Audited) Assets June 30 March 31 Cash and cash equivalents $ $ Investment in Local Limited Partnership (Note 1) Due from affiliate - Other assets 51 95 Total Assets $ $ Liabilities and Partners' Equity Accrued expenses $ $ Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2011 and 2010 (Unaudited) Revenue: Investment $ $ Total Revenue Expenses: Asset management fees, affiliate General and administrative (includes reimbursements to an affiliate in the amount of $3,258 and $4,630 in 2011 and 2010, respectively) Amortization Total Expenses Loss before equity in income (loss) of Local Limited Partnership ) ) Equity in income (loss) of Local Limited Partnership (Note 1) ) Net Loss $ ) $ ) Net Loss allocated: General Partners $ ) $ ) Limited Partners ) ) $ ) $ ) Net Loss per Limited Partner Unit (68,929 Units) $ ) $ ) The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENT OF CHANGES IN PARTNERS' EQUITY For the Three Months Ended June 30, 2011 (Unaudited) Initial Investor General Limited Limited Partners Partner Partners Total Balance at March 31, 2011 $ Net Loss ) - ) ) Balance at June 30, 2011 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, 2011 and 2010 (Unaudited) Net cash used for operating activities $ ) $ ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Unaudited) The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included with the Annual Report on Form 10-K of Boston Financial Qualified Housing Tax Credits L.P. V (the “Partnership”) for the year ended March 31, 2011.In the opinion of the Managing General Partner, these financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Partnership's financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. The Managing General Partner has elected to report results of the Local Limited Partnership on a 90-day lag basis because the Local Limited Partnership reports its results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnership that is included in the accompanying financial statements is as of March 31, 2011 and 2010 and for the three months then ended. Generally, profits, losses, tax credits and cash flows from operations are allocated 99% to the Limited Partners and 1% to the General Partners.Net proceeds from a sale or refinancing will be allocated 95% to the Limited Partners and 5% to the General Partners after certain priority payments.The General Partners may have an obligation to fund deficits in their capital accounts, subject to limits set forth in the Partnership’s Amended and Restated Agreement of Limited Partnership (the “Partnership Agreement”).However, to the extent that the General Partners’ capital accounts are in a deficit position, certain items of net income may be allocated to the General Partners in accordance with the Partnership Agreement. 1.Investment in Local Limited Partnership The Partnership currently has a limited partner interest in one Local Limited Partnership which was organized for the purpose of owning and operating a government-assisted multi-family housing complex.The Partnership's ownership interest in the Local Limited Partnership is 99%. The Partnership may have negotiated or may negotiate options with the Local General Partners to purchase or sell the Partnership’s interest in the Local Limited Partnership at the end of the Compliance Period for a nominal price.In the event that the Property is sold to a third party or upon dissolution of the Local Limited Partnership, proceeds will be distributed according to the terms of the Local Limited Partnership agreement. The following is a summary of investment in Local Limited Partnership at June 30, 2011 and March 31, 2011: June 30 March 31 Capital contributions paid to Local Limited Partnership and purchase price paid to withdrawing partners of Local Limited Partnership $ $ Cumulative equity in losses of Local Limited Partnership ) ) Cumulative cash distributions received from Local Limited Partnership ) ) Investment in Local Limited Partnership before adjustments Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investment in Local Limited Partnership before impairment Cumulative impairment on investment in Local Limited Partnership ) ) Investment in Local Limited Partnership $ $ BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (continued) (Unaudited) 1.Investment in Local Limited Partnership (continued) The Partnership has recorded an impairment for its investment in Local Limited Partnership in order to appropriately reflect the estimated net realizable value of this investment. The Partnership’s share of the net income (loss) of the Local Limited Partnership for the three months ended June 30, 2011 and 2010 is $45,837 and ($10,395) respectively. 2. New Accounting Principles Consolidation of Variable Interest Entities In June 2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities (“VIEs”).The amended guidance modifies the consolidation model to one based on control and economics, and replaces the current quantitative primary beneficiary analysis with a qualitative analysis.The primary beneficiary of a VIE will be the entity that has (i)the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (ii)the obligation to absorb losses or receive benefits that could potentially be significant to the VIE.If multiple unrelated parties share such power, as defined, no party will be required to consolidate the VIE. Further, the amended guidance requires continual reconsideration of the primary beneficiary of a VIE and adds an additional reconsideration event for determination of whether an entity is a VIE.Additionally, the amendment requires enhanced and expanded disclosures around VIEs. This amendment is effective for fiscal years beginning after November15, 2009.The adoption of this guidance on April 1, 2010 did not have a material effect on the Partnership’s financial statements. 3.Significant Subsidiaries The following Local Limited Partnership invested in by the Partnership represents more than 20% of the Partnership’s total assets or equity as of June 30, 2011 or 2010 or net income or losses for the three months then ended.The following financial information represents the performance of this Local Limited Partnership for the three months ended March 31, 2011 and 2010: Circle Terrace Associates Limited Partnership Revenue $ $ Net Income (Loss) $ $ ) BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Certain matters discussed herein constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The use of words like “anticipate,” “estimate,” “intend,” “project”, “plan,” “expect,” “believe,” “could,” and similar expressions are intended to identify such forward-looking statements.The Partnership intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements and is including this statement for purposes of complying with these safe harbor provisions.Although the Partnership believes the forward-looking statements are based on reasonable assumptions and current expectations, the Partnership can give no assurance that its expectations will be attained.Actual results and timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including, without limitation: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels;(ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive overbuilding, a decrease in employment rates or adverse changes in real estate laws, including building codes; (iii) possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which would suppress the ability of the Local Limited Partnership to generate operating cash flow; and (iv) general economic and real estate conditions and interest rates. The Partnership was formed on June 16, 1989 under the laws of the State of Massachusetts for the primary purpose of investing, as a limited partner or member, in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships"), which own and operate apartment complexes some of which benefit from some form of federal, state or local assistance, and all of which qualify for low-income housing tax credits (“Tax Credits”).The Partnership's objectives are to: (i) provide current tax benefits in the form of Tax Credits which qualified investors may use to offset their federal income tax liability; (ii) preserve and protect the Partnership's capital; (iii) provide limited cash distributions which are not expected to constitute taxable income during Partnership operations; and (iv) provide cash distributions from sale or refinancing transactions. The General Partners of the Partnership are Arch Street VIII, Inc., which serves as the Managing General Partner, and Arch Street V Limited Partnership.The General Partners are affiliates of Boston Financial Investment Management, LP (“Boston Financial”).The fiscal year of the Partnership ends on March 31. Critical Accounting Policies The Partnership’s accounting policies include those that relate to its recognition of investments in Local Limited Partnerships using the equity method of accounting.The Partnership’s policy is as follows: The Local Limited Partnership in which the Partnership invests is a Variable Interest Entity ("VIE”). The Partnership is involved with the VIE as a non-controlling limited partner equity holder.The investment in the Local Limited Partnership is made primarily to obtain tax credits on behalf of the Partnership’s investors.The Tax Credits generated by the Local Limited Partnership are not reflected on the books of the Partnership as such credits are allocated to investors for use in offsetting their federal income tax liability.The general partners or managing members of the Local Limited Partnership (the “Local General Partners”), who are considered to be the primary beneficiaries, have the power to direct the activities of the Local Limited Partnership.The Local General Partners are also responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.The Partnership, through its ownership percentage, may participate in Property disposition proceeds.The timing and amounts of these proceeds are unknown but can impact the Partnership’s financial position, results of operations or cash flows. Because the Partnership is not the primary beneficiary of the Local Limited Partnership, it accounts for its investment in the Local Limited Partnership using the equity method of accounting. The Partnership'sexposure to economic and financial statement losses is limited to its investment in the Local Limited Partnership and estimated future funding commitments.To the extent that the Partnership does not receive the full amount of tax credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partners under the provisions of tax credit guarantees.The Partnership may be subject to additional losses to the extent of any financial support that the Partnership voluntarily provides in the future.The Partnership may voluntarily provide advances to the Local Limited Partnership to finance operations or to make debt service payments.The Partnership assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured.The Partnership does not guarantee any of the mortgages or other debt of the Local Limited Partnership. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Management's Discussion and Analysis of Financial Condition and Results of Operations (continued) Under the equity method, the investment is carried at cost, adjusted for the Partnership’s share of net income or loss and for cash distributions from the Local Limited Partnership; equity in income or loss of the Local Limited Partnership is included currently in the Partnership's operations.A liability is recorded for delayed equity capital contributions to the Local Limited Partnership.Under the equity method, a Local Limited Partnership investment will not be carried below zero.To the extent that equity in losses are incurred when the Partnership’s carrying value of the respective Local Limited Partnership has been reduced to zero, these excess losses will be suspended and offset against future income.Income from the Local Limited Partnership, where cumulative equity in losses plus cumulative distributionshave exceeded the total investment in the Local Limited Partnership, will not be recorded until all of the related unrecorded losses have been offset.To the extent that the Local Limited Partnership with a carrying value of zero distributes cash to the Partnership, that distribution is recorded as income in the Partnership’s statement of operations. The Partnership has implemented policies and practices for assessing other-than-temporary declines in the value of its investment in Local Limited Partnership.Periodically, the carrying value of the investment is tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for the Local Limited Partnership consists of the estimated future benefit from tax losses and tax credits over the estimated life of the investment and estimated residual proceeds at disposition. Estimated residual proceeds are calculated by capitalizing the estimated net operating income and subtracting the estimated terminal debt balance of the Local Limited Partnership.Generally, the carrying value of the Local Limited Partnership will decline through losses and distributions.However, the Partnership may record impairment losses if the expiration of tax credits outpaces losses and distributions from the Local Limited Partnership. Liquidity and Capital Resources At June 30, 2011, the Partnership had cash and cash equivalents of $1,076,844 compared with $1,169,357 at March 31, 2011.The decrease is attributable to net cash used for operations. Cash used for operations includes $80,676 paid to the Managing General Partner for accrued asset management fees. The Managing General Partner initially designated 4% of the Gross Proceeds as Reserves as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Partnership and contingencies related to the ownership of Local Limited Partnership interests.The Managing General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At June 30, 2011 and March 31, 2011, approximately $1,041,000 and $1,142,000, respectively, has been designated as Reserves. To date, professional fees relating to various Property issues totaling approximately $319,000 have been paid from Reserves.To date, Reserve funds in the amount of approximately $128,000 also have been used to make additional capital contributions to one Local Limited Partnership.In the event a Local Limited Partnership encounters operating difficulties requiring additional funds, the Partnership’s management might deem it in its best interest to voluntarily provide such funds in order to protect its investment. As of June 30, 2011, the Partnership has advanced approximately $529,000 to Local Limited Partnerships to fund operating deficits. The Managing General Partner believes that the investment income earned on the Reserves, along with cash distributions received from Local Limited Partnerships, to the extent available, will be sufficient to fund the Partnership's ongoing operations.Reserves may be used to fund Partnership operating deficits, if the Managing General Partner deems funding appropriate.If Reserves are not adequate to cover the Partnership’s operations, the Partnership will seek other financing sources including, but not limited to, the deferral of Asset Management Fees paid to an affiliate of the Managing General Partner or working with Local Limited Partnerships to increase cash distributions. Since the Partnership invests as a limited partner, the Partnership has no contractual duty to provide additional funds to the Local Limited Partnership beyond its specified investment.Thus, as of June 30, 2011, the Partnership has no contractual or other obligation to the Local Limited Partnership that has not been paid or provided for. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Management's Discussion and Analysis of Financial Condition and Results of Operations (continued) Cash Distributions No cash distributions were made during the three months ended June 30, 2011 and 2010. Results of Operations The Partnership’s results of operations for the three months ended June 30, 2011 resulted in a net loss of $58,018 as compared to a net loss of $119,694 for the same period in 2010. The decrease in net loss is primarily attributable to an increase in equity in income and a decrease in general and administrative expenses.The increase in equity in income is due to the decrease in operating expense of the Local Limited Partnership. General and administrative costs decreased primarily due to a reduction in salary expenses. Portfolio Update As of June 30, 2011, the Partnership’s investment portfolio consisted of a limited partner interest in one Local Limited Partnership which owns and operates a multi-family apartment complex and had generated, but no longer generates, Tax Credits.Since inception, the Partnership generated Tax Credits, net of recapture, of approximately $1,514 per Limited Partner Unit.The aggregate amount of Tax Credits generated by the Partnership is consistent with the objectives specified in the Partnership’s prospectus. Properties that receive Tax Credits must remain in compliance with rent restriction and set-aside requirements for at least 15 calendar years from the date the Property is placed in service (“Compliance Period”).Failure to do so would result in the recapture of a portion of the property’s Tax Credits.The Compliance Period of the remaining Property in which the Partnership has an interest expired on December 31, 2007. The Managing General Partner will continue to closely monitor the operations of the remaining Property and continues to explore a disposition strategy with respect to the Partnership’s remaining Local Limited Partnership interest.The Partnership shall dissolve and its affairs shall be wound up upon the disposition of the final Local Limited Partnership interest and other assets of the Partnership.Investors will continue to be Limited Partners, receiving K-1s and quarterly and annual reports, until the Partnership is dissolved. The Partnership is not a party to any pending legal or administrative proceeding, and to the best of its knowledge, no legal or administrative proceeding is threatened or contemplated against it. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Management's Discussion and Analysis of Financial Condition and Results of Operations (continued) Property Discussions The remaining Property, Circle Terrace, in which the Partnership has an interest, operated above breakeven for the quarter ended March 31, 2011. The Managing General Partner and Local General Partner of Circle Terrace Associates, L.P., located in Lansdowne, MD, negotiated an exit strategy that would have resulted in a disposition of the Partnership’s interest in this Local Limited Partnership late in 2011. A May 2010 disposition date was previously reported; however, there were outstanding items that needed to be finalized before a disposition could occur. A purchase and sales contract was signed January 10, 2010; however, it expired. An extension agreement was executed, which reinstated and extended the original agreement through April 30, 2011. However, the Managing General Partner is no longer working on getting an extension to the purchase and sales contract as the Local General Partner would like to renegotiate an exit strategy, which has yet to be determined.The previously reported net sales proceeds, projected to be $7,250,000, or $105.18 per Unit, was based on previous appraisals and a rent comp study.However, as a result of HUD not approving the increased rents associated with the proposed renovations, and pushing an increased capital budget, the value of the Property has decreased and thus net sales proceeds are now projected to be approximately $2,800,000, or $40.62 per Unit. An exit of this Property is not expected until 2012 now.The Managing General Partner currently estimates a $1,980,000, or $28.73 per Unit, tax loss for 2012. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) Item 3.Quantitative and Qualitative Disclosures about Market Risk Not Applicable Item 4.Controls and Procedures Disclosure Controls and Procedures The Partnership maintains disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 as amended (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods.The Partnership’s Chief Executive Officer and its Chief Financial Officer of the Managing General Partner(collectively, the “Certifying Officers”) are responsible for maintaining disclosure controls for the Partnership.The controls and procedures established by the Partnership are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of the Partnership’s disclosure controls and procedures.Based on the evaluation, the Certifying Officers concluded that as of June 30, 2011, the Partnership’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting The Certifying Officers have also concluded that there was no change in the Partnership’s internal controls over financial reporting identified in connection with the evaluation ofthe Partnership's controls that occurred during the Partnership’s first fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) PART II.OTHER INFORMATION Item 6.Exhibits Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V (A Limited Partnership) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 15, 2011BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. V By:Arch Street VIII, Inc., its Managing General Partner /s/Kenneth J. Cutillo Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Executive Officer)
